ACCEPTED
                                                                                         03-15-00125-CR
                                                                                                 7442412
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/19/2015 5:00:34 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-15-00125-CR

JAMES MONTOYA                              *   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant                              *                         AUSTIN, TEXAS
                                                                10/19/2015 5:00:34 PM
VS.                                        *   OF THE THIRD         JEFFREY D. KYLE
                                                                         Clerk
                                           *   SUPREME JUDICIAL
                                           *   DISTRICT OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                      I.

      The Appellant was convicted in the District Court of Hays County, Texas of

the offense of aggravated kidnaping. Appellant was sentenced to life in TDCJ.

                                      II.

      The deadline for filing the Appellant’s Brief is October 12, 2015 and Appellant

has requested one previous extensions.

                                      III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellee’s brief in this case. Due to a very busy docket counsel

is unable to complete the brief within the time frame. Counsel requests an extension

of time so that he may adequately prepare Appellant’s Brief. Counsel must complete

his investigation of the record and draft the brief.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to November 30, 2015.


                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 (fax)
                                               Arielpayan@hotmail.com

                                               /s/ Ariel Payan

                                               ARIEL PAYAN
                                               State Bar No. 00794430


                           CERTIFICATE OF SERVICE


      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on October 19,
2015.